                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:20-CT-3136-BO



ARTEMIO GARCIA, JR. ,                     )
                                          )
                          Plaintiff,      )
                                          )
                 V.                       )                         ORDER
                                          )
FEDERAL BUREAU OF PRISONS,                )
                                          )
                          Defendant.      )


       On August 6, 2019, plaintiff, a federal inmate proceeding through counsel , filed a complaint

in the United States District Court for the District of Columbia, alleging that defendant Federal

Bureau of Prisons ("BOP") violated the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb et

~   (" RFRA") when it denied his request to have tattoos surgically removed from his body (DE 1).

On November 13 , 2019, BOP answered plaintiffs complaint (DE 8). On March 26, 2020, the

District of Columbia granted BO P's motion to transfer the action to this court and stayed entry of

a scheduling order (DE 25). On May 8, 2020, the court granted plaintiffs counsel ' s motion to

withdraw as attorney of record (DE 31 ).      On May 21 , 2020, plaintiff filed a notice of self-

representation (DE 33). The matter is now before the court on plaintiffs motion for appointment

of counsel (DE 32).

       There is no constitutional right to counsel in civil cases, and courts should exercise their

discretion to appoint counsel for prose civil litigants "only in exceptional cases." Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975).       The existence of exceptional circumstances justifying

appointment of counsel depends upon "the type and complexity of the case, and the abilities of the

individuals bringing it." Whisenant v . Yuam, 739 F.2d 160, 163 (4th Cir. 1984), abrogated on other



          Case 5:20-ct-03136-BO Document 41 Filed 07/14/20 Page 1 of 2
grounds .!2y Mallard v. U.S. Dist. Court for the S. Dist. oflowa, 490 U.S. 296 (1989) (quoting Branch

v. Cole, 686 F.2d 264 (5th Cir. 1982)). The facts of this case and plaintiffs abilities do not present

exceptional circumstances. Accordingly, the court denies plaintiffs motion for appointment of

counsel.

       In sum, the court DENIES plaintiffs motion for appointment of counsel (DE 32). The court

REFERS this action to Magistrate Judge Robert B. Jones, Jr. for entry of a scheduling order to

include a period for discovery.

       SO ORDERED. This        fl day of July 2020.


                                                       ~w.t<3~
                                                             f '
                                                        TERRENCE W. BOYLE                -
                                                        Chief United States District Judge




                                                  2

           Case 5:20-ct-03136-BO Document 41 Filed 07/14/20 Page 2 of 2
